—In a proceeding pursuant to Judiciary Law § 475 to fix an attorney’s lien, the petitioner appeals, on the ground of inadequacy, from an order of the Supreme Court, Kings County (Klarsfeld, J.), dated January 10, 2000, which, after a hearing, fixed its fee in the amount of only 15% of the total amount of the attorney’s fee awarded to the respondent.
Ordered that the order is affirmed, with costs.
Considering the amount of time spent on the entire case, the nature of the work performed, and the relative contributions of counsel (see, Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454, 458; Matter of Rosenberg v McCormack, 250 AD2d 679; Schneebalg v Lincoln Sec. Life Ins. Co., 225 AD2d 684), there is no reason to disturb the Supreme Court’s determination fixing the petitioner’s fee at 15% of the total amount of the attorney’s fee awarded to the respondent, as that fee was reasonable (see, Matter of Santemma v Chasco Co., 261 AD2d 408). Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.